



Exhibit 10.4.19




KEY ENERGY SERVICES, INC.
2016 EQUITY AND CASH INCENTIVE PLAN
AMENDED AND RESTATED RESTRICTED STOCK AWARD AGREEMENT
THIS AMENDED AND RESTATED RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”),
dated as of February 1, 2017, is made by and between Key Energy Services, Inc.,
a Delaware corporation (the “Company”), and [NAME OF DIRECTOR] (the
“Participant”).
R E C I T A L S:
WHEREAS, Awards of Restricted Stock may be granted pursuant to the Key Energy
Services, Inc. 2016 Equity and Cash Incentive Plan (the “Plan”);
WHEREAS, on [DATE OF GRANT] (the “Date of Grant”), in order to induce the
Participant to enter into and to continue to dedicate service to the Company as
a Director and to materially contribute to the success of the Company, the
Company granted the Participant the Restricted Stock (the “Restricted Stock
Award”) provided for in that Restricted Stock Award Agreement (the “Prior
Agreement”), dated December 20, 2016 by and between the Company and the
Participant, pursuant to the terms of the Plan and subject to the further terms
and conditions set forth in the Prior Agreement;
WHEREAS, Section 16 of the Prior Agreement provides the Administrator with the
authority to amend the terms of the Restricted Stock Award from time to time,
provided that the Participant’s rights under the Restricted Stock Award shall
not be impaired by any such amendment unless the Participant consents in writing
to such amendment or the amendment is otherwise permitted under the Plan;
WHEREAS, the Company and the Participant desire that this Agreement supersede
and replace in its entirety the Prior Agreement.
NOW, THEREFORE, in consideration for the services rendered by the Participant to
the Company and the mutual covenants hereinafter set forth, the parties hereto
agree as follows:
1.
Grant of Restricted Stock Award. The Company hereby issues to the Participant on
the Date of Grant the Restricted Stock Award consisting of, in the aggregate,
[NUMBER] shares of Restricted Stock of the Company (hereinafter called the
“Restricted Shares”) having the rights and subject to the restrictions set out
in this Agreement and the Plan. The Restricted Shares shall vest in accordance
with Section 4 hereof.



2.
Incorporation by Reference. The provisions of the Plan are incorporated herein
by reference. Except as otherwise expressly set forth herein, this Agreement
shall be construed in accordance with the provisions of the Plan and any
capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Administrator shall have the authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Participant and his or her legal representative in respect of any questions
arising under the Plan or this Agreement.



3.
Restrictions. Except as provided in the Plan or this Agreement, the restrictions
on the Restricted Shares are that they will be forfeited by the Participant and
all of the Participant’s rights to such shares shall immediately terminate
without any payment or consideration by the Company, in the event of (a) the
Participant’s termination of service with the Company as a Director during the
Restricted Period (as defined below), unless otherwise determined by the Board
in its discretion or (b) any sale, assignment, transfer, hypothecation, pledge
or other alienation of such Restricted Shares made or attempted during the
Restricted Period, whether voluntary or involuntary, and if involuntary whether
by process of law in any civil or criminal suit, action or proceeding, whether
in the nature of an insolvency or bankruptcy proceeding or otherwise, without
the written consent of the Board.



4.
Vesting. Except as otherwise provided herein or as otherwise determined by the
Board in its discretion, the restrictions described in Section 3 will lapse on
the date or dates, as the case may be, set forth on Exhibit A to this Agreement
(each a “Vesting Date,” and with respect to each Restricted Share, the period
beginning on the Date of Grant and ending on






--------------------------------------------------------------------------------





the applicable Vesting Date for such share the “Restricted Period”); provided,
that the Participant is still serving as a Director of the Company on such
Vesting Date.


5.
Change of Control. The Restricted Period shall expire and all restrictions will
lapse with respect to 100% of the Restricted Shares upon a termination of the
Participant’s Continuous Service within twelve (12) months following a Change of
Control. “Change of Control” means:



(a)
the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction or event (a “Business Combination”) involving the
Company, which results in: (i) the holders of the Company’s voting securities
immediately prior to the Business Combination no longer holding at least 60% of
the total voting power of (A) the entity resulting from such Business
Combination (the “Surviving Entity”) or (B) if applicable, the parent company
that directly or indirectly has beneficial ownership of at least 95% of the
voting power and (ii) Platinum Equity Advisors, LLC and its affiliates no longer
holding the ability to elect, directly or indirectly, (A) a majority of the
members and (B) members holding a majority of the voting power, in each case, of
the board of directors of the parent (or, if there is no parent, the Surviving
Entity); or



(b)
the consummation of a sale of all or substantially all of the Company’s assets
(other than to an affiliate of Platinum Equity Advisors, LLC);



(c)
the stockholders of the Company approve a plan of complete dissolution or
liquidation of the Company.



Notwithstanding the foregoing, a “Change of Control” shall not include any
Chapter 11 bankruptcy proceeding except as otherwise provided in the joint
prepackaged plan of reorganization of the Company and its debtor affiliates
filed on October 24, 2016 (the “Bankruptcy Plan”) and any supplement to the
Bankruptcy Plan incorporated prior to confirmation of the Bankruptcy Plan; and
provided, further, none of (a) the facts or circumstances giving rise to the
commencement of, or occurring in connection with, any case filed for the Company
or its debtor affiliates under Chapter 11 of the bankruptcy code, (b) the
issuance of shares of common stock of the Company reorganized pursuant to the
Bankruptcy Plan, or (c) implementation or consummation of any other transaction
pursuant to the Bankruptcy Plan shall constitute a “Change of Control.
6.
Rights as Shareholders; Dividends. The Participant shall be the record owner of
the Restricted Shares unless and until such shares of Common Stock are cancelled
or rescinded pursuant to the terms of the Plan or this Agreement or sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
stockholder of the Company, including, without limitation, voting rights, if
any, with respect to the Restricted Shares and the right to receive dividends,
if any, while the Restricted Shares are held in custody, which dividends shall
be accrued during the Restricted Period and shall only be paid to the
Participant upon the lapse of the Restricted Period.



7.
Certificates. Reasonably promptly following the Date of Grant, the Company shall
either cause to be issued to the Participant a certificate in respect of the
Restricted Shares or reflect ownership thereof in book-entry form on the
Company’s books and records. If a certificate for Restricted Shares is issued,
such certificate shall bear the following (or a similar) legend in addition to
any other legends that may be required under federal or state securities laws:



“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF COMMON STOCK
REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING
FORFEITURE) CONTAINED IN THE KEY ENERGY SERVICES, INC. 2016 EQUITY AND CASH
INCENTIVE PLAN AND THE RESTRICTED STOCK AWARD AGREEMENT DATED AS OF DECEMBER 20,
2016 ENTERED INTO BETWEEN THE REGISTERED OWNER AND KEY ENERGY SERVICES, INC. A
COPY OF THE PLAN AND THE AWARD AGREEMENT ARE ON FILE AT THE OFFICES OF KEY
ENERGY SERVICES, INC.”
If a certificate for Restricted Shares is issued, the Committee shall require
that such certificate evidencing such shares of Common Stock be delivered upon
issuance to the Company or such other depository as may be designated by the
Committee as a depository for safekeeping until the restrictions set forth
herein and in the Plan lapse. At the expiration of the restrictions, the Company
shall deliver to the Participant (or his or her legal representative,
beneficiary or heir, if applicable) any stock certificates for the shares of
Common Stock deposited with it free from legend except as otherwise provided by
the Plan or as otherwise required by applicable law.
8.
Compliance with Laws, Regulations and Company Policies. The issuance and
transfer of the Restricted Shares and any Common Stock pursuant to this
Restricted Stock Award shall be subject to compliance by the Company and the






--------------------------------------------------------------------------------





Participant with all applicable requirements of state and federal laws and
regulatory agencies and with all applicable requirements of any stock exchange
on which the Common Stock may be listed at the time of such issuance or
transfer. This Restricted Stock Award shall also be subject to any applicable
clawback or recoupment policies, share trading and stock ownership policies of
the Company, and other policies that may be implemented by the Board from time
to time.


9.
Stop-Transfer Instructions. The Participant agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.



10.
Refusal to Transfer. The Company will not be required to (a) register any
transfer of shares of Common Stock on its register of stockholders if such
shares of Common Stock have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (b) treat as owner of such shares of
Common Stock, or accord the right to vote [or receive dividends] to, any
purchaser or other transferee to whom such shares of Common Stock have been so
transferred.



11.
No Right to Continuous Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company to
terminate the Participant’s service with the Company as a Director at any time.



12.
Notices. All notices, demands and other communications provided for or permitted
hereunder shall be made in writing and shall be by registered or certified first
class mail, return receipt requested, telecopier, courier service, or personal
delivery:



If to the Company:
Key Energy Services, Inc.
1301 McKinney Street, Suite 1800
Houston, Texas 77010
Facsimile: 713-651-4559
Attention: General Counsel
If to the Participant:
At the address on file with the Company
All such notices, demands, and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
13.
Bound by Plan. By accepting this Agreement, the Participant acknowledges that
the Participant has received a copy of the Plan and has had an opportunity to
review the Plan and agrees to be bound by all of the terms and provisions of the
Plan.



14.
Beneficiary. The Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no designated beneficiary survives the Participant, the legal representative of
the Participant’s estate shall be deemed to be the Participant’s beneficiary.



15.
Successors. The terms of this Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and on the Participant and
the Participant’s executors, administrators, heirs, and successors.



16.
Amendment of Restricted Stock Award. Subject to Section 17 of this Agreement and
subject to the terms of the Plan, the Committee at any time and from time to
time may amend the terms of this Restricted Stock Award; provided, however, that
the Participant’s rights under this Restricted Stock Award shall not be impaired
by any such amendment unless the Company requests the Participant’s consent and
the Participant consents in writing, or except as otherwise permitted under the
Plan.






--------------------------------------------------------------------------------





17.
Adjustment Upon Changes in Capitalization. Restricted Stock Awards may be
adjusted as provided in the Plan including, without limitation, Section 11 of
the Plan. The Participant, by the Participant’s execution and entry into this
Agreement, irrevocably and unconditionally consents and agrees to any such
adjustments as may be made at any time hereafter.



18.
Governing Law and Venue. The provisions of this Agreement shall be construed and
enforced in accordance with the laws and decisions of the State of Delaware,
without regard to such state’s conflict of law principles. Any dispute or
conflict between the parties shall be brought in a state or federal court
located in Wilmington, Delaware. The parties hereto submit to jurisdiction and
venue in Wilmington, Delaware and all objections to such venue and jurisdiction
are hereby waived.



19.
Severability. If any provision of this Agreement or any part of any provision of
this Agreement is determined to be unenforceable for any reason whatsoever, it
shall be severable from the rest of the Agreement and shall not invalidate or
affect the other portions or parts of this Agreement, which shall remain in full
force and effect. Furthermore, each covenant contained in this Agreement shall
stand independently and be enforceable without regard to any other covenants or
to any other provisions of this Agreement.



20.
Waiver. The waiver by the Company of a breach of any provision contained in this
Agreement shall not operate or be construed as a waiver of any subsequent breach
or as a waiver of any other provisions of this Agreement.



21.
Headings. The headings of the Sections hereof are provided for convenience only
and are not to serve as a basis for interpretation of construction, and shall
not constitute a part of this Agreement.



22.
Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be deemed an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.













[Signature Page Follows]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.
KEY ENERGY SERVICES, INC.
By:        
Name: Robert W. Drummond    
Title: President & Chief Executive Officer




Address:
1301 McKinney Street,
Suite 1800
Houston, Texas 77010
Acceptance


I hereby acknowledge receipt of a copy of the Plan, confirm that the prospectus
for the Plan has been made available to me, represent that I have read and
understood the terms and conditions of the Plan, the Plan prospectus and this
Agreement, accept the Award, agree to be bound by the terms of the Plan and this
Agreement and agree that all decisions and determinations of the Administrator
with respect to the Restricted Stock Award shall be final and binding on me and
any other person having or claiming an interest under this Restricted Stock
Award.




 
Name: [NAME OF DIRECTOR]












--------------------------------------------------------------------------------





EXHIBIT A


RESTRICTED STOCK VESTING


VESTED RESTRICTED STOCK
VESTING DATE
One-quarter (1/4) of the Restricted Shares
March 31, 2017
One-quarter (1/4) of the Restricted Shares
June 30, 2017
One-quarter (1/4) of the Restricted Shares
September 30, 2017
One-quarter (1/4) of the Restricted Shares
December 31, 2017










